                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

PUTNAM BANK and CITY OF LIVONIA
EMPLOYEES’ RETIREMENT SYSTEM AND
CITY OF LIVONIA RETIREE HEALTH AND
DISABILITY BENEFITS PLAN, on behalf of
themselves and all others similarly situated
                                               Docket No.: 1:19-cv-00439 (GBD)
                                 Plaintiffs,

                        v.

INTERCONTINENTAL EXCHANGE, INC.,
INTERCONTINENTAL EXCHANGE HOLDINGS,
INC., ICE BENCHMARK ADMINISTRATION
LIMITED (f/k/a NYSE EURONEXT RATE
ADMINISTRATION LIMITED), ICE DATA
SERVICES, INC., ICE PRICING AND
REFERENCE DATA LLC, BANK OF AMERICA
CORPORATION, BANK OF AMERICA N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH
INC., CITIGROUP INC., CITIBANK, N.A.,
CITIGROUP GLOBAL MARKETS INC.,
JPMORGAN CHASE & CO., JPMORGAN CHASE
BANK, N.A., J.P. MORGAN SECURITIES LLC,
BARCLAYS PLC, BARCLAYS BANK PLC,
BARCLAYS CAPITAL INC., BNP PARIBAS SA,
BNP PARIBAS SECURITIES CORP., CRÉDIT
AGRICOLE S.A., CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK;
CRÉDIT AGRICOLE SECURITIES (USA) INC.,
CREDIT SUISSE GROUP AG, CREDIT SUISSE
AG, CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK AG, DEUTSCHE BANK
SECURITIES INC., HSBC HOLDINGS PLC, HSBC
BANK PLC, HSBC BANK USA, N.A., HSBC
SECURITIES (USA) INC., LLOYDS BANK PLC,
LLOYDS SECURITIES INC., MUFG BANK, LTD.,
THE BANK OF TOKYO-MITSUBISHI UFJ LTD.,
MITSUBISHI UFJ FINANCIAL GROUP INC.,
MUFG SECURITIES AMERICAS INC., THE
NORINCHUKIN BANK, COOPERATIEVE
RABOBANK U.A., ROYAL BANK OF CANADA,
RBC CAPITAL MARKETS, LLC, ROYAL BANK
OF SCOTLAND GROUP PLC, ROYAL BANK OF
SCOTLAND PLC, NATIONAL WESTMINSTER
BANK PLC, NATWEST MARKETS SECURITIES
INC. (f/k/a RBS SECURITIES, INC.), SOCIÉTÉ
GÉNÉRALE S.A., SG AMERICAS SECURITIES,
LLC, SUMITOMO MITSUI BANKING
CORPORATION, SUMITOMO MITSUI
FINANCIAL GROUP INC., SUMITOMO MITSUI
BANKING CORPORATION EUROPE LTD., SMBC
CAPITAL MARKETS, INC., UBS GROUP AG,
UBS AG, and UBS SECURITIES LLC,

                                      Defendants.


                   RULE 7.1 CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel of

record for Defendant The Norinchukin Bank certify that The Norinchukin Bank has no parent

corporation, and no publicly held company owns 10 percent or more of The Norinchukin Bank’s

stock.

                                             Respectfully submitted,

 Dated: New York, New York
        April 24, 2019                       SIDLEY AUSTIN LLP

                                             By: /s/ Andrew W. Stern
                                                 Andrew W. Stern
                                                 Tom A. Paskowitz
                                                 Alan M. Unger
                                                 Peter J. Mardian
                                                 SIDLEY AUSTIN LLP
                                                 787 7th Avenue
                                                 New York, New York 10019
                                                 Telephone: (212) 839-5300
                                                 astern@sidley.com
                                                 tpaskowitz@sidley.com
                                                 aunger@sidley.com
                                                 pmardian@sidley.com

                                                    Attorneys for Defendant The Norinchukin
                                                    Bank



                                                2
